Citation Nr: 1042886	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 
1983 and from December 2003 to January 2005.  In addition, she 
had service with the Mississippi National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Department of Veterans 
Affairs Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in July 2009.  A copy of the transcript 
is of record.

This case was remanded by the Board in August 2009 for further 
development and is now ready for disposition.


FINDING OF FACT

Preexisting left ear hearing loss was not aggravated by active 
service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, the Board is not 
required to discuss, in detail, the extensive evidence of record.

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The Board will, therefore, summarize the relevant 
evidence where appropriate.  The analysis in the following 
decision will focus specifically on what the evidence shows, or 
fails to show, with regard to the service connection claim 
adjudicated herein.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly related to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection will be presumed for certain chronic diseases 
enumerated in 38 C.F.R. § 3.309, including organic diseases of 
the nervous system (such as sensorineural hearing loss), if 
manifest to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

Hearing impairment is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

In this case, the Veteran had both active duty and National Guard 
duty.  Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a) (2010).  

Active military, naval, or air service also includes any period 
of inactive duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty. Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform each 
year or in some cases, an initial period of training.  ACDUTRA 
includes full-time duty with the Army National Guard of any State 
under §§ 316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 
38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army 
National Guard of any State (other than full-time duty) under 
§§ 316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law.

Presumptive periods do not apply to appellants who do not meet 
requirement of "person who served in active military, naval, or 
air service" at time when he/she was disabled from disease or 
injury.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The fact that a claimant has established status as a "veteran" 
for purposes of other periods of service (e.g., the veteran's 
period of active duty) does not obviate the need to establish 
that the claimant is also a "veteran" for purposes of the 
period of ACDUTRA or INACDUTRA where the claim for benefits is 
premised on that periods of ACDUTRA OR INACDUTRA.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); see also Smith v. 
Shinseki, No. 08-1667 (U.S. Vet. App. Aug. 17, 2010) 
(presumptions of soundness and aggravation are inapplicable to 
periods of ACDUTRA, even where the claimant had a prior period of 
active duty).

Moreover, a veteran is presumed to be in sound condition upon 
entrance into service, except for defects, infirmities or 
disorders noted when examined, accepted, and enrolled for 
service, or where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2010).

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 (as revised 
pursuant to 70 Fed. Reg. 23,029 (May 4, 2005)), in order to rebut 
the presumption of soundness on entry into service, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  See also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

VA may establish a lack of aggravation with a showing that there 
was no increase in disability during service or that any 
"increase in disability [was] due to the natural progress" of 
the preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

In precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), VA's 
General Counsel Section held that § 3.306(b) properly implemented 
38 U.S.C. § 1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in service in 
cases where there was an increase in disability during service.  

However, the requirement of an increase in disability in 38 
C.F.R. § 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does not 
apply to determinations concerning the presumption of sound 
condition under 38 U.S.C. § 1111.  The provisions of 38 U.S.C. § 
1111, as in this case, requires VA to bear the burden of showing 
the absence of aggravation by clear and unmistakable evidence.

In this case, the Veteran does not allege hearing loss from 
either her first period of active duty or during any of her 
National Guard duty.  Rather, she asserts that she developed 
hearing loss as a result of close mortar fire while serving in 
Iraq in 2004, during her second period of active duty.

Specifically, the Veteran served an initial period of active 
service from September 1982 to February 1983.  She had an hearing 
evaluation in December 1981 which showed pure tone thresholds, in 
decibels, as follows:







HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
5
5

Therefore, hearing loss was not shown prior to her first period 
of active duty.  The record does not show that she underwent a 
separation audiogram but she has not alleged hearing loss during 
this brief period of active duty.

Thereafter, the Veteran served in the Reserve.  The evidence does 
not show that she underwent any examinations during this period.  
In 1996, she enlisted in the Mississippi National Guard and 
underwent an examination in February 1997.  At that time, 
audiometric testing in February 1997, pure tone thresholds, in 
decibels, reflected as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
10
15
60
70

For the first time, left ear hearing loss for VA purposes was 
shown but the evidence does not show any treatment or follow-up.

In March 2002, her left ear hearing was tested again as part of a 
medical examination for the purpose of retention.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
05
15
65
70

On the accompanying March 2002 Report of Medical History, the 
block indicating whether she ever had or then had hearing loss 
was checked in the negative, although the left ear results were 
again reflecting of hearing loss for VA purposes.  

In December 2003, the Veteran entered onto her second period of 
active duty.  Based on the unequivocal findings in the service 
examinations of hearing loss for VA purposes, the Board finds by 
clear and unmistakable evidence that hearing loss pre-existed her 
entrance into the second period of service.

Further, the Board finds clear and unmistakable evidence that 
left ear hearing loss did not increase in severity during the 
Veteran's second period of active duty.  Specifically, in August 
2004 while deployed, she sought treatment for complaints of 
hearing loss.  

She reported experiencing mortar attacks against her unit, which 
exploded within her vicinity.  She dated the onset and the 
attacks to about 2 months prior to her seeking treatment.  The 
examiner assessed decreased hearing, "suspect" from being close 
to mortar round on impact, and referred the Veteran to a hearing 
evaluation at the surgical hospital.  

In August 2004, she underwent an audiological evaluation.  The 
numerical results were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
60
65

These results are nearly identical to her pre-active duty 
findings.

In October 2004, she had another audiological evaluation.  The 
physician noted the August 2004 numeric results, her seeking 
treatment in August 2004 after a mortar attack, as well as her 
2002 hearing test which had noted hearing loss was already 
present.  The service physician recommended further evaluation 
and an MRI upon her redeployment that December.  In a statement 
added to her August 2004 Statement of Medical Examination and 
Duty Status, the attending physician found she had moderate to 
severe high frequency hearing loss, though he handwrote "cannot 
determine" to the section for the medical opinion.  

Left ear hearing loss was noted again in a January 2005 
audiometry testing, which resulted in this data:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
65
65

These findings are again nearly identical to her pre-active duty 
determinations.  She was discharged in January 2005.

Based on the clear and unmistakable evidence discussed above, the 
Board finds that the Veteran had a pre-existing left ear hearing 
loss at the time of her second period of active duty (as shown by 
service examinations) and that her left ear hearing loss did not 
increase in severity during her second period of active duty (as 
shown by essentially identical findings throughout).  For those 
reasons, the presumption of soundness does not attach to the 
second period of active duty.

Having determined that the presumption of soundness does not 
attach, the next question is whether the Veteran's pre-existing 
left ear hearing loss was aggravated by active service.  "The 
presumption of aggravation is generally triggered by evidence 
showing that a preexisting disability has undergone an increase 
in severity during service."  Joyce v. Nicholson, 19 Vet. App. 
36, 50 (2005).  If the preexisting injury or disease increased in 
disability during service, then the issue is whether the increase 
in disability was due to the natural progress of the disease.  

In this case, the Board finds that the clear and unmistakable 
evidence does not show that the first element of presumption or 
aggravation (undergone an increase in severity during service) 
has been shown.  Specifically, the Veteran's audiometric testing 
at in the left ear at the 3000 and 4000 Hertz level over the 
appeal period have been as follows:

						3000 Hertz			4000 Hertz
Pre-Active duty	February 1997	     60				     
70
			March 2002		     65				     
70
Active duty		August 2004		     60			
	     65
			January 2005	     	     65				     
65
Post-Active duty	March 2005		     60				     
60
      December 2009	     60				     
65

A reasonably interpretation of the above findings is that the 
Veteran's hearing loss levels remained essentially unchanged 
before, during, and after her period of active duty.  

This determination is also supported by the medical evidence of 
record.  Post-service VA treatment records contain reports of 
left ear hearing loss, thought the Veteran canceled a scheduled 
audiological evaluation.  See March 2005, June 2006, July 2008 
(Past Medical History).  

Further, she was afforded a VA audio examination in March 2005.  
Audiometric testing showed pure tone thresholds at 3000 and 4000 
Hertz as 60 decibels and 60 decibels, respectively.  The examiner 
opined that hearing loss was consistent with a right-handed 
shooter and was due to military service.  

The examiner noted that he had only National Guard records and 
speculated that hearing loss would be noted in the Reserve 
records.  Because the opinion was based on a flawed premise 
(evidence of hearing loss would be shown in the Reserve records), 
the Veteran was afforded another examination in December 2009 to 
specifically address the issue.  

The December 2009 examiner noted a review of the complete claims 
file, to include the 1997 and 2002 audiological testing.  The 
examiner noted the Veteran denied any noise exposure before the 
military, as well as any occupational or recreational exposure.  
As she has throughout the appeal, the Veteran attributed her left 
ear hearing loss to a 2004 mortar attack.

On the authorized December 2009 audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
15
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.

The examiner diagnosed moderately severe hearing loss for the 
frequencies 3000 and 4000 Hz, and noted that the Veteran was 
already service connected for tinnitus.  Having reviewed the 
audiological evaluations dated 1997 and 2002, the examiner found 
the 2004 and 2005 evaluations showed no change in hearing.  
Therefore, the examiner found the Veteran lost no additional 
hearing during her active duty period from December 2003 to 
January 2005. 

The Board finds this December 2009 VA audiological examination to 
be legally sufficient.  The examiner had access and reviewed the 
complete claims file, interviewed the Veteran and conducted an 
objective examination.  As well, the examiner's conclusions are 
probative, as a rationale was provided and the opinion was based 
on a review of the record and objective findings.

As reported above and as found in the 2009 VA audiological 
examination, as there was no change in the Veteran's left ear 
hearing when comparing the 1997, 2002, 2004, and 2005 
audiological evaluation, the Board finds that the disorder was 
not aggravated by active duty service.  There is no evidence of 
increase in the disorder during service.  As such, the 
preponderance of the evidence is against the claim for service 
connection for left ear hearing loss.  The benefit-of-the-doubt 
rule does not apply, and the claim is denied.

The Board has also considered the Veteran's statements.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of 
hearing loss because this requires only personal knowledge as it 
comes to her through her senses.  Layno, 6 Vet. App. at 470.  
Further, the Board has no cause to doubt that the Veteran 
experienced mortar attacks in 2004 while deployed in a combat 
zone.  However, hearing loss is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d. 1355 
(Fed. Cir. 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and treated the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  The Board attaches greater probative 
weight to the clinical findings than to her statements.  See 
Cartright, 2 Vet. App. at 25.  In sum, after a careful review of 
the evidence of record, the Board finds that the benefit of the 
doubt rule is not applicable and the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed her of what evidence was 
required to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records and private treatment 
records as identified by the Veteran.  Also, she testified at 
hearings conducted before a decision review officer in July 2006 
and August 2007 and before the undersigned VLJ in July 2009.  In 
addition, in December 2009, she underwent a sufficient VA 
examination.

Thus, the available records and medical evidence have been 
obtained in order to make an adequate determination as to the 
claim adjudicated herein.  Significantly, neither the Veteran nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the issues addressed herein 
that has not been obtained.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hearing loss of the left ear is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


